Kenneth Moran, Esq. Village Attorney, Buchanan
You have asked whether it is a conflict of interest for the village tax assessor to act privately as a real estate broker in the village.
Tax assessors assess real property for purposes of taxation. In our view, it is highly inadvisable for a real estate broker to serve as a tax assessor in the municipality where he acts as a broker. In preparing appraisals on property where he also served as the real estate broker, the person is faced with a conflict between his official duties and allegiance owed to the buyer or seller of the property, that may affect his independent judgment. Public officials should avoid private employment that compromises their ability to make impartial judgments solely in the public interest. Even the appearance of impropriety should be avoided in order to maintain public confidence in government.
We conclude that a village tax assessor should not engage in business as a real estate broker in the village.